Citation Nr: 1145488	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-30 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected mood disorder with chronic fatigue and depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from June 1980 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the Veteran's claim in September 2010 for additional development.  Unfortunately, the Board finds that further development is needed at this time in order to accord the Veteran a full and fair adjudication of his claim.

Initially, the Board notes that, in the prior remand, it requested that the Veteran's VA treatment records from the Detroit VA Medical Center (VAMC) be obtained, which the AMC did so for the period of June 2007 through November 2009.  These records, however, fail to show any treatment for the Veteran's mental disorder.  Per the prior remand, the Veteran was afforded a VA mental disorders examination in October 2010.  The examiner noted in his report that the Veteran receives treatment at the VAMCs in Battle Creek and Grand Rapids, Michigan.  He also acknowledged that the Veteran's medications include Citalopram for his depression.  However, the Detroit treatment records do not show that the Veteran is taking any medications.  Despite the indications in the October 2010 VA mental disorders examination report that the Veteran is treated at these other VAMCs in Michigan, it does not appear that any attempt was made to obtain any relevant treatment records.  Consequently, the Board finds that remand is necessary in order to obtain the Veteran's mental health treatment records from the VAMCs in Battle Creek and Grand Rapids, Michigan.  
Furthermore, the Board notes that in its prior remand it requested that neuropsychological testing be conducted to determine whether the Veteran's neuropsychological functioning had worsened compared to testing conducted in 1997 (of which records are in the claims file).  In addition, if a worsening was shown, an opinion was requested as to the likelihood that said worsening is proximately due to or the result of the Veteran's service-connected mood disorder with chronic fatigue and depression.  As pointed out by the Veteran's representative, no neuropsychological testing was conducted by the examiner who conducted the October 2010 VA mental disorders examination.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As this remand instruction has not been complied with, the Board is required to remand for said compliance.

Additionally, it is noted that the examiner commented that the Veteran had reported that neuropsychological testing was conducted in 2001 by a Dr. Jaynes who diagnosed the Veteran to have a dysthymic disorder.  However, no report of this testing is associated with the claims file.  Furthermore, it is unclear whether Dr. Jaynes, who conducted this testing, was a VA or private mental health care provider.  On remand, the Veteran should be contacted and asked to identify whether Dr. Jaynes, whom he reported conducted the neuropsychological testing in 2001, was a VA physician or a private mental health care provider and at what facility said testing was conducted.  If he was a private mental health care provider, then the Veteran should be requested to submit either a completed release to VA so that it can request these records or the actual records himself.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of the Veteran's mental health treatment records from the VAMCs in Battle Creek and Grand Rapids, Michigan, from September 2006 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

2.  Contact the Veteran and ask him to identify whether Dr. Jaynes, whom he reported conducted neuropsychological testing in 2001, was a VA physician or a private mental health care provider and the medical facility at which said testing was conducted.  If the Veteran advises that Dr. Jaynes was a VA physician, then the records relating to the 2001 neuropsychological testing should be obtained from the identified VA facility and associated with the claims file.  If Dr. Jaynes was a private mental health care provider, the Veteran should be requested to complete a release form authorizing VA to obtain his treatment records.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

3.  Then, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected mood disorder with chronic fatigue and depression.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Any testing deemed necessary should be performed.  In particular, the VA examiner should be instructed to perform neuropsychological testing to determine whether the Veteran's neuropsychological functioning has worsened compared to prior testing.  If a worsening has occurred, the examiner should provide an opinion whether it is at least as likely as not (i.e., at least a 50 percent probability) that said worsening is proximately due to or the result of the Veteran's service-connected mood disorder with chronic fatigue and depression, and any associated psychiatric pathology.

All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score.  The examiner should also address the impact of the Veteran's service-connected mood disorder with chronic fatigue and depression, and any associated psychiatric disorders, on his ability to work.  

A complete rationale for all opinions expressed must be provided.  

4.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

